Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 GEORGE FREEMAN,                                )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )      No. 1:21-cv-1549
                                                )
 NORTHWOOD ASSET MANAGEMENT                     )
 GROUP, LLC, ANDREW FANELLI,                    )
 individually, and PLAZA SERVICES, LLC          )
                                                )
       Defendants.                              )

                                 PLAINTIFF’S COMPLAINT

       Plaintiff, GEORGE FREEMAN (“Plaintiff”), through his attorney, AGRUSS LAW FIRM,

 LLC, alleges the following against Defendant, NORTHWOOD ASSET MANAGEMENT

 GROUP, LLC (“NAMG”), ANDREW FANELLI, individually (“Fanelli”), and PLAZA

 SERVICES, LLC (“Plaza Services”) (collectively “Defendants”):

                                      INTRODUCTION

    1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

       et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

    2. This Court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k (FDCPA).

    3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before “any appropriate United States district court

       without regard to the amount in controversy.”




                                                1
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 2 of 9




    4. Venue and personal jurisdiction in this District are proper because Defendants do or

       transact business within this District, and a material portion of the events at issue occurred

       in this District.

                                            PARTIES

    5. Plaintiff is a natural person residing in the City of Golden, Jefferson County, State of

       Colorado.

    6. Plaintiff is a consumer as that term is defined by 15 U.S.C. §1692a(3).

    7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. §1692a(5).

    8. NAMG is a debt collector as that term is defined by 15 U.S.C. §1692a(6).

    9. Plaza is a debt collector as that term is defined by 15 U.S.C. §1692a(6).

    10. Within the last year, Defendants attempted to collect a consumer debt from Plaintiff.

    11. NAMG is a collection agency with a principal place of business located in the City of

       Williamsville, Erie County, State of New York.

    12. Upon information and belief, Fanelli, is the president, owner, director and/or partner of

       NAMG and regularly directs the business practices of the company.

    13. Upon information and belief, Fanelli is a citizen of the State of New York.

    14. Plaza Services is a South Dakota-organized limited liability company, debt buyer, and

       national debt collection agency located in the City of Atlanta, Fulton County, State of

       Georgia.

    15. Defendants’ businesses include, but are not limited to, collecting on unpaid, outstanding

       account balances.

    16. When an unpaid, outstanding account is placed with Defendants it is assigned a file

       number.
                                                 2
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 3 of 9




    17. The principal purpose of Defendants’ businesses is the collection of debts allegedly owed

       to third parties or originally owed to third parties.

    18. Defendants regularly collect, or attempt to collect, debts allegedly owed to third parties or

       originally owed to third parties.

    19. During the course of their attempts to collect debts allegedly owed to third parties or

       originally owed to third parties, Defendants send to alleged debtors bills, statements,

       and/or other correspondence, via the mail and/or electronic mail, and initiate contact with

       alleged debtors via various means of telecommunication, such as by telephone and

       facsimile.

    20. Defendants acted through their agents, employees, officers, members, directors, heirs,

       successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

    21. Employees can be held personally liable under the FDCPA. Robinson v. Managed

       Accounts Receivable Corp., 654 F. Supp.2d 1051 (C.D. Cal. 2009); See also, Schwarm v.

       Craighead, 552 F. Supp.2d 1056 (E.D. Cal 2008).

    22. Most courts that have addressed the issue have held that the corporate structure does not

       insulate shareholders, officers, or directors from personal liability under the FDCPA. See

       Schwarm v. Craighead, 552 F. Supp.2d 1056 (E.D. Cal 2008); Kistner v. Law Offices of

       Michael P. Margelefsky, LLC, 518 F.3d 433 (6th Cir. 2008); Teng v. Metro. Retail

       Recovery, Inc., 851 F. Supp. 61 (E.D. NY 1994); Del Campo v. Kennedy, 491 F. Supp 2d

       891 (N.D. Cal. 2006); Brumbelow v. Law Offices of Bennett & Deloney, P.C., 372

       F.Supp.2d 615 (D. Utah 2005); Albanese v. Portnoff Law Associates, Ltd., 301 F.Supp.2d

       389 (E.D. PA 2004); Brink v. First Credit Res., 57 F.Supp.2d 848 (D.AR 1999); Pikes v.


                                                  3
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 4 of 9




       Riddle, 38 F.Supp2d 639 (N.D. IL 1998); Ditty v. CheckRite, 973 F.Supp. 1354 (D. Utah

       1997).

                                 FACTUAL ALLEGATIONS

    23. Defendants are attempting to collect a consumer debt from Plaintiff allegedly originating

       with LoanDepot.

    24. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

       purposes.

    25. At all times relevant hereto, Plaza Services owned the alleged debt.

    26. At all times relevant hereto, NAMG was engaged by Plaza Services to collect the alleged

       debt.

    27. In or around March 2021, NAMG began calling Plaintiff on his cellular telephone at xxx-

       xxx-1589.

    28. In or around April 1, 2021, NAMG began sending emails to Plaintiff at Plaintiff’s address

       at xxxxxxfreeman1@gmail.com, in an attempt to collect the alleged debt.

    29. Plaintiff has had no interaction with LoanDepot for 15 months.

    30. Plaintiff does not owe the alleged debt that Defendants seek to collect.

    31. NAMG’s collectors also leave voicemail messages for Plaintiff on his cellular telephone.

    32. One such voicemail message is transcribed, as follows:

                “Yes, Mr. Nick Freeman. I’m looking for a Mr. George Freeman or Michael

                Freeman. If you can please contact my office at hear code 716-332-7924. Again

                716-332-7924. Reference number 749156. I will be available until 6:00 PM

                Eastern for your convenience in returning this call. Thank you.”

    33. The above-referenced voicemail message failed to disclose that the communication is from
                                                 4
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 5 of 9




       Northwood Asset Management Group, LLC.

    34. The above-referenced message failed to disclose the communication is from a debt

       collector.

    35. The voicemail message transcribed above failed to disclose the communication is an

       attempt to collect a debt.

    36. NAMG’s collector was working within the scope of his employment when he

       communicated with Plaintiff.

    37. NAMG’s collectors are or should be familiar with the FDCPA.

    38. NAMG’s collectors know or should know that the FDCPA requires a debt collector to

       provide meaningful disclosure of the caller’s identity when placing a telephone call.

    39. NAMG’s collectors know or should know the FDCPA requires a debt collector to disclose

       that the communication is from a debt collector and that any information obtained will be

       used for that purpose when communicating with a consumer.

    40. During the course of collection efforts against Plaintiff, Fanelli acted in association with

       his company, NAMG, regarding the conduct toward Plaintiff described above by

       presenting to NAMG office(s) to work and by assisting NAMG in obtaining revenue.

    41. NAMG was the avenue through which Fanelli, and NAMG’s employees conducted their

       business operation, namely, debt collection.

    42. Fanelli was responsible for setting the policies and procedures related to the collection

       practices of NAMG’s employees and directed them to specifically act in the manner

       described above.

    43. During all times pertinent hereto, Fanelli:


                                                  5
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 6 of 9




           a. Created the collection policies and procedures used by NAMG, and its respective

               employees and agents, in connection with their common efforts to collect consumer

               debts;

           b. Managed or otherwise controlled the daily collection operations of NAMG;

           c. Oversaw the application of the collection policies and procedures used by NAMG

               and its employees and agents;

           d. Drafted, created, approved and ratified the tactics and scripts used by NAMG and

               its employees and agents to collect debts from consumers, including the tactics and

               scripts that were used to attempt to collect an alleged debt from Plaintiff as alleged

               above;

           e. Ratified the unlawful debt collection practices and procedures used by NAMG and

               its employees and agents in connection with their common efforts to collect

               consumer debts; and

           f. Had knowledge of, approved, participated in, ratified and benefitted financially

               from the unlawful debt collection practices used by NAMG and its employees and

               agents in attempts to collect an alleged debt from Plaintiff as alleged above.

    44. Fanelli knew that NAMG repeatedly or continuously engaged in collection practices.

    45. Fanelli and NAMG, and their respective agents and employees, knew that the

       representations made to Plaintiff were false, deceptive and misleading.

    46. At all times relevant, NAMG was an agent of Plaza Services.

    47. At all times relevant, Plaza Services was acting through its agent NAMG.




                                                 6
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 7 of 9




                             COUNT I:
    NORTHWOOD ASSET MANAGEMENT, LLC GROUP AND ANDREW FANELLI
         VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

    48. NAMG and Fanelli violated the FDCPA based on the following:

          a. NAMG and Fanelli violated § 1692d(6) of the FDCPA by placing a telephone call

              to Plaintiff without meaningful disclosure of the caller’s identity when NAMG’s

              collectors left voicemail messages on Plaintiff’s telephone and did not disclose the

              communication was from Northwood Asset Management Group, LLC;

          b. NAMG and Fanelli violated § 1692e of the FDCPA by NAMG’s use of any false,

              deceptive, or misleading representation or means in connection with the collection

              of any debt when NAMG engaged in engaged in, at least, the following discrete

              violations of § 1692e;

          c. NAMG and Fanelli violated § 1692e(11) of the FDCPA by failing to disclose that

              the communication is from a debt collector when NAMG’s collectors left

              voicemail messages on Plaintiff’s telephone and did not disclose the

              communication is from a debt collector and that any information obtained will be

              used for that purpose; and

          d. NAMG and Fanelli violated § 1692f of the FDCPA by using unfair or

              unconscionable means in connection with the collection of an alleged debt, when

              NAMG engaged in the foregoing conduct.

       WHEREFORE, Plaintiff, GEORGE FREEMAN, respectfully requests judgment be

 entered against Defendants, NORTHWOOD ASSET MANAGEMENT GROUP, LLC, and

 ANDREW FANELLI for the following:


                                                7
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 8 of 9




    49. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

        U.S.C. § 1692k;

    50. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act, §

        15 U.S.C. 1692k; and

    51. Any other relief that this Honorable Court deems appropriate.

                                     COUNT II:
              PLAZA SERVICES, LLC VIOLATED THE FAIR DEBT COLLECTION
                                   PRACTICES ACT

    52. Plaintiff incorporates herein by reference the foregoing paragraphs 1 through 52 of this

        Complaint as though fully stated herein under Count II of Plaintiff’s Complaint.

    53. As alleged above, Plaza is a debt collector as defined by the FDCPA.

    54. Plaza engaged the services of fellow debt collector NAMG to collect the alleged debt from

        Plaintiff.

    55. Plaza has the burden to monitor the activities of NAMG.

    56. NAMG violated the FDCPA.

    57. Plaza is vicariously liable for the unlawful collection activities carried out by NAMG on

        its behalf.

        WHEREFORE, Plaintiff, GEORGE FREEMAN, respectfully requests that judgment be

 entered, both jointly and severally, against Defendant, PLAZA SERVICES, LLC for the

 following:

    58. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

        U.S.C. § 1692k;

    59. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

        15 U.S.C. § 1692k; and
                                                8
Case 1:21-cv-01549-PAB-SKC Document 1 Filed 06/09/21 USDC Colorado Page 9 of 9




    60. Any other relief that this Honorable Court deems appropriate.



                                     RESPECTFULLY SUBMITTED,



 June 9, 2021                        By: /s/ Taylor L. Kosla
                                             Taylor L. Kosla
                                             SBN: 6327180
                                             Agruss Law Firm, LLC
                                             4809 N. Ravenswood Ave.
                                             Suite 419
                                             Chicago, IL 60640
                                             Tel: 312-224-4695
                                             Fax: 312-253-4451
                                             taylor@agrusslawfirm.com
                                             Attorney for Plaintiff




                                                9
